PER CURIAM.
The Estate of Royal B. Newman appeals a final judgment determining that the property settlement agreement between the decedent former husband, and the ap-*1292pellee former wife, retained its character as property settlement agreement subsequent to the parties’ execution of an addendum to that agreement in 1992. We conclude that the trial court’s findings, entered after an evidentiary hearing, are supported by the record and correctly characterize the agreement. See Salomon v. Salomon, 196 So.2d 111 (Fla.1967); Karch v. Karch, 445 So.2d 1077 (Fla. 3d DCA 1984).
Affirmed.